DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “the center” lacks a positive antecedent basis.  Since claims 2-13 are dependent upon an indefinite claim, those claims are construed to be indefinite by dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doh et al. (US 7,523,564).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Doh as teaching:
a clothes dryer (see title and abstract) comprising: 
a housing 11; 
a drum 12 configured to be rotatable in the housing; 
a shaft 122 connected to drum to rotate the drum and installed at the center of a rear wall of the drum (expressly shown in figures 1, 2, 9); and 
a bearing assembly 130 configured to rotatably support the shaft, 
wherein the bearing assembly comprises a bearing configured to rotatably support the shaft, and a centering guide formed in an annular shape and in which the bearing is installed (expressly shown in figures 9, 10, 11, 12), 
wherein the centering guide allows an inclination of the shaft to be varied in front, rear, left, and right directions (expressly disclosed at column 8 lines 40-51), and 
wherein the centering guide comprises an outer circumferential surface formed with a spherical surface (expressly shown in figures 9, 12).  Doh also discloses the claim 2 feature wherein the bearing is one of a pair of bearings provided in the bearing assembly and the pair of bearings is to be fixed to opposite inner sides of the centering guide (expressly shown in figures 7, 8, 10, 12), the claim 3 feature wherein the centering guide comprises a fixing member formed in an annular shape and to which the bearing is fixed and a guide member formed in an annular shape to allow the fixing member to be fixed therein and provided with an outer circumferential surface formed with a spherical surface (expressly shown in figures 10, 11, 12), the claim 4 feature .
Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 8,272,145).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Yoon as teaching:
a bearing assembly (see title and abstract) comprising: 
a bearing 150 or 250 configured to rotatably support a shaft 50 (expressly shown in figure 2); 
a centering guide 100 or 200 formed in an annular shape and in which the bearing is installed (expressly shown in figure 3); and 
a first centering housing 178 and a second centering housing 278 coupled to each other in a front-rear direction to receive the centering guide therein and the centering guide being configured to be rotatable therein so that the centering guide 
wherein the centering guide comprises an outer circumferential surface formed with a spherical surface (expressly shown in figures 11, 12), 
the first centering housing comprises a first guide portion comprising an inner circumferential surface formed with a spherical surface corresponding to a front outer circumferential surface of the centering guide, and the second centering housing comprises a second guide portion comprising an inner circumferential surface formed with a spherical surface corresponding to a rear outer circumferential surface of the centering guide (expressly shown in figures 2,12, 13).  Yoon also discloses the claim 15 feature wherein the centering guide comprises a fixing member formed in an annular shape and to which the bearing is fixed, and a guide member formed in an annular shape to allow the fixing member to be fixed therein and provided with an outer circumferential surface formed with a spherical surface (expressly shown in figures 3, 12, 18), the claim 16 feature wherein the fixing member comprises at least one chamfered portion formed by processing a portion of an outer circumferential surface to be a plane, and the guide member is formed on the outside of the fixing member through the insert injection molding method (expressly shown in figures 1, 18), the claim 17 feature wherein the fixing member comprises a stepped portion formed in a concave shape at axial opposite ends of the outer circumferential surface, and the guide member is formed on the outside of the fixing member through the insert injection molding method (expressly shown in figures 14, 15, 16, 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doh. Doh discloses the claimed invention, as rejected above, except for the recited elastic member or locking grooves.  It would have been an obvious matter of design choice to recite those features, since the teachings of Doh would perform the invention as claimed regardless of those features since the disclosed injection molding are pliable enough be encompass the claimed elastic member feature and the disclosed fitted housing holes are lock fitted enough to encompass the claimed locking grooves along with the fact that applications have not claimed or specified the criticality of those features as being necessary for patentability.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon. Yoon discloses the claimed invention, as rejected above, except for the recited elastic member or locking grooves.  It would have been an obvious matter of design choice to recite those features, since the teachings of Yoon would perform the invention as claimed regardless of those features since the disclosed injection molding are pliable enough be encompass the claimed elastic member feature and the disclosed fitted housing holes are lock fitted enough to encompass the claimed locking grooves along .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references cited in this action may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, Q, cited with this action, are patent publications from the same inventive entity. References C, D, E, O, P, cited with this action, teach clothes dryer type bearing assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tuesday, February 15, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753